FILED
                              NOT FOR PUBLICATION                           MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MYNOR GUILLERMO ANDRADE-                           No. 08-70994
ORTEGA; RONALD MARCELO
ANDRADE-ORTEGA,                                    Agency Nos. A073-396-679
                                                               A073-396-680
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mynor Guillermo Andrade-Ortega and Ronald Marcelo Andrade-Ortega,

natives and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Garcia v. INS., 222

F.3d 1208, 1209 (9th Cir. 2000) (per curiam), and we deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen because their former counsel received proper notice of the deportation

hearing held on January 9, 1997. See 8 C.F.R. § 1003.23(b)(4)(iii)(2), Garcia, 222

F.3d at 1209 (notice to an attorney of record constitutes notice to petitioner). To

the extent petitioners claim exceptional circumstances, petitioners’ motion was

untimely filed, and petitioners did not demonstrate they warranted equitable

tolling. See 8 C.F.R. § 1003.23(b)(4)(iii)(1); Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003) (equitable tolling available “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      Petitioners’ remaining contentions are unavailing.

      Petitioners’ motion to withdraw as counsel is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70994